Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office action is in response to the application filed on 10/01/2020.
	Currently, claims 1-15 are pending.  
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/31/2022, 10/25/2021 and 05/28/2021 have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “the cross section” in line 26 of claim 6 must be shown or the feature(s) canceled from the claim(s) or else this needs to be renamed “a second cross section” (etc.).  Here the office notes that the limitations of this clause appear to be referring to things that happen in the cross section of Fig. 1C, while the cross section is introduced back on line 21 where the limitations on line 21 are modifying a clause that appears to be referring to things happening in the cross section of Fig. 1B.  
Furthermore, the “the cross section” in the final line of claim 1 has a mirrored issue, and may need to be “a second cross section” (or this could be flipped with a “first cross section” around to keep the first’s and second’s together with the first’s and second’s of the lines).  

Furthermore, the “the cross section” in the second line of claim 6 has a mirrored issue, and may need to be “a third [?] cross section” or something similar, as it is not entirely clear what this limitation is attempting to refer to or which cross section is it referring to.  Please be sure to ensure good written description for this overall claim upon submission so that it will pass final review once this issue is resolved.  

Furthermore, the “the cross section” in the final line of claim 14 has a mirrored issue, and may need to be “a second cross section” (or this could be flipped with a “first cross section” around to keep the first’s and second’s together with the first’s and second’s of the lines).  

Furthermore, the “the cross section” in line 29 of claim 15 has the same issue as above and requires the same to be done.  Note that when that is corrected in claim 15 that there are other instances of “the cross section” that may need adjusting as well.  Please ensure that the appropriate cross section(s) are being referred to at the correct times.  

It is suggested to ensure that all cross sections which are distinct cross sections are named and introduced accordingly throughout all of the claims.  

No new matter should be entered.  For now the office will presume that the offending cross section language refers to a sort of moving cross sectional view that can be whereever in the device at any time, as this appears to be how the applicant is using the term and to interpret it otherwise will make the claim nonsensical.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6, 14 and 15 (as well as claims 2-5 and 7-13 depending thereon) is objected to because of the following informalities:  in line 17, of claim 1 and mirrored in the other independent claims, the claim(s) refers to “in transistors arranged in an electric-carrier transfer path” seeming to intend to refer back to the already introduced first and second transistors (perhaps along with more transistors) but appearing to inadvertently introduce still more transistors with bad grammar.  Here it is suggested to use “among a plurality of transistors which are arranged in an electric-“ and then perhaps have the plurality of transistors explicitly including the first and second transfer transistor(s) etc.  This so that it is clear these are not intended to be a distinct newly introduced group of transistors distinct from those already introduced.  For these purposes of this action the office will interpret these limitations as an attempt to refer back to the transistors which were already introduced as such appears to be intended in the context of the overall application.  The office notes that this could arguably be said to cause an issue under 35 U.S.C 112(b) (it is unclear whether these should be new distinct parts or not) but as it appears to be just a grammatical mistake in the context of this application for now the office will just treat it as such.  Note this occurs also in claim 6, on line 16, claim 14 on line 16, and claim 15, line 19 (as well as claims 7-13 by dependence thereon).  

Claim 13 is objected to because of the following informalities:  on line 5 both instances of “an” should be changed to “the” as both of those parts have been already introduced in the parent claim.  Either it needs to have “the” before these parts for proper grammar or else new parts need to be introduced.  

Claims 14 and 15 is objected to because of the following informalities:  on line 2 of both claims 14 and 15 separately “the photoelectric conversion apparatus” should be “a photoelectric conversion apparatus” and then on line 4, of each claim separately, the “a photoelectric conversion apparatus” should be “the photoelectric conversion apparatus” to make this part be properly introduced and properly referred back to with good grammar in both claims separately.  

Appropriate correction is required.  Please be sure to check if any additional changes are needed in the rest of the claims as things are corrected.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 14 (as well as claims 2-5 by dependence thereon) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "gates of the first transfer transistors" in line 23 and then similarly in line 25 “gates of the first transfer transistor”.  There is insufficient antecedent basis for these limitations in the claim as there are no plural first transfer transistors introduced yet, and there are no plural gates of a singular first transfer transistor introduced yet.  The office believes that these miswordings are likely an attempt to use the drafting strategy previously discussed with the applicant’s representative where the suggestion was to do something along the lines of have a line(s) go through both gates (the gates of the first and second transfer transistors).  But this is not fully ensured at this time.  The office will here interpret the claim to require the first and second line to be going through two transistors each, and here this will be such that it can be the first and second transfer transistors.  The office notes that this may just be a grammatical issue but it formally triggers an issue under 35 U.S.C 112.  It is suggested that it is likely what is meant in these two instances is “the first and second transfer transistors” and then “the gates of the first and second transfer transistors” in the two instances.  Please pay careful attention to the wording.  This issue reappears in claim 14 on line 20 and 22.   

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the third semiconductor regions" in the last line.  There is insufficient antecedent basis for these limitations in the claim.  The office is not sure exactly what the applicant intends here and can offer no suggestion other than to ensure what subject matter is intended to be claimed, ensure good written description and depiction in the drawings and be sure to draft it appropriately or else redraft the claim.  It might possibly be that the applicant intends it to be “the third semiconductor region” and then for other amendments to be made such that it will be sure to have good written description, at this time it is not clear what is intended.  For the purpose of examination the office will address the claim as best is possible.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kobayashi et al. (“Kobayashi” US 2012/0300106 published in 11/29/2012).  
As to claim 1,  Kobayashi shows a photoelectric conversion apparatus (see Fig. 1-2a/b where Fig. 2b is down IIB-IIB in Fig. 2a) in which a plurality of pixels are laid out in a matrix form (see pixels in a matrix in Fig. 1 and 2A), each of the pixels having a photoelectric conversion portion (see 201; [0028]), a first transfer transistor (transistor with gate 204; [0028]) configured to transfer electric carriers from the photoelectric conversion portion, an electric-carrier accumulation portion (see region 202; [0028]) to which the electric carriers are transferred from the first transfer transistor, a second transfer transistor (see transistor with gate 205; [0028]) configured to transfer electric carriers accumulated in the electric-carrier accumulation portion, and a floating diffusion (see floating diffusion 203; [0028]) to which the electric carriers are transferred from the second transfer transistor, the photoelectric conversion apparatus comprising: 
an active region (see region having all of 201/202/203 therein which appear to be connected in the top down view though somewhat separate in side view) having the photoelectric conversion portion, the electric-carrier accumulation portion, and the floating diffusion; and an element isolation region having an insulator defining the active region (see isolation region 210 around 201/202/203 being an insulator with oxide; [0030]); 
wherein, the first transfer transistor is provided at a position closest to the photoelectric conversion portion in transistors arranged in an electric-carrier transfer path from the photoelectric conversion portion to the floating diffusion (note that the transistor with 204 as the gate is closest to the region 201 along the route electrons are carried from 201 to 203), and  
wherein, a first line (here the office designates a left-right line going through the “bottom region” of 204 in the view of Fig. 2a but here being designated down in the active region noted above) in the active region in a direction orthogonal to the electric-carrier transfer path (left-right being orthogonal to the up-down path of the electric carriers as they come out of 201) is defined at a position that divides gates of the first transfer transistors by two (note this will be a line that divides the gates 204 and 205 “by two” or “into two parts” which seems to be what is meant here) and a second line (note another left-right line going through the middle way up part of 204 in the Fig. 2a view, but designated down in the active region noted above) in the active region in the direction orthogonal to the electric-carrier transfer path (note this is left-right again) is defined at a position that divides the gates of the first transfer transistor by two (again this will divide the two gates 204 and 205 “by two” or “into two parts” which appears to be what is intended here), 
wherein the second line is positioned between the first line and the electric-carrier accumulation portion (note that the second left-right line noted above will be between the first left-right line noted above and the region 202 in the top down view, and more generally generically between the first line and the general part 202), and 
wherein, a width of the active region in a cross section along the second line is larger than a width of the active region in a cross section along the first line (here the office just designates a small non-total width of the active region under the gate 204 as compared to a larger designated total width of the active region designated above along the second line noted above).  

As to claim 2, Kobayashi shows a device wherein when the first transfer transistor is turned on, a potential for the electric carriers under the gate of first transfer transistor is lower in the electric-carrier accumulation portion than that in the photoelectric conversion portion (although the applicant may here be trying to discuss an inherent or created potential in the materials themselves for the electrons etc. to be lower in the accumulation portion than in the conversion portion here the office notes that in this reference that the charged up region 201 should have a larger potential for the carriers, by the carriers/electrons, under the gate of the first transfer transistor which will be lower than the uncharged potential in 202 after the refresh is done, thereby flushing any previous charge in the system, and a new charge transfer cycle goes on after some charge is collected in 201; [0026]).  

As to claim 3, Kobayashi shows a device wherein, in plan view, the active region has a semiconductor region of a second conductivity type extending along a boundary between the active region and the element isolation region (note the p-type region 223 which in this context appears to be intended to be all covering 222, even over to where it will be over at the boundary between 222 and 210 and will come slightly between them around the edges; [0032]).  

As to claim 4, Kobayashi shows a device wherein, in plan view, a fourth total length from a seventh boundary where the element isolation contacts the active region (note boundary just to the left or where “202” is written in Fig. 2a which appears to be a boundary where 210 touches the overall active region) to an eighth boundary  where the element isolation region contacts the active region in the electric-carrier accumulation portion under the second transfer transistor (note the boundary where 210 touches the active region on the left hand side of the active region that is directly below 205 then drawn a long line between those boundaries as first length which is pretty long) is larger (note this first line’s length will be longer than the one to be described next) than a fifth total length from a ninth boundary where the element isolation region contacts the active region (note just the boundary where 210 touches the part of the active region directly under the right hand side part of 205 in Fig. 2a’s view up near the “top” of 205) to a tenth boundary where the element isolation region contacts the active region in the floating diffusion under the second transfer transistor (note the boundary between 210 and the active region overall over in the floating diffusion area over near 203 down near the “bottom right” of 205 that is itself directly over part of the active region shown in the Fig. 2a view; note also that while 203 itself might or might not be directly under 205, and thus the overall floating diffusion region might not be considered directly under 205 with respect to the surface of the substrate or similar, here the office finds that this part is still under 205 as it is lower in height than it at the least) (note here the fifth total length is much smaller than the fourth total length designated).  

As to claim 5, Kobayashi shows a device wherein the gate of the first transfer transistor has a first end portion (see right hand end of 204 in Fig. 2a), wherein a gate of the second transfer transistor has a second end portion opposite to the first end portion (see left hand end of 205 in Fig. 2a opposite the end noted above), and wherein, in plan view, the insulator is provided between the first end portion and the second end portion (note that 210 goes in between these two ends).  

As to claim 14, Kobayashi shows an apparatus comprising: 
a processing apparatus for processing a signal output from a photoelectric conversion apparatus (see the readout part getting signals from the overall part in Fig. 1/2; [0028]); 
and the photoelectric conversion apparatus in which a plurality of pixels are laid out in a matrix form (see matrix with pixels in Fig. 1 and 2), each of the pixels having a photoelectric conversion portion 201, a first transfer transistor (transistor with gate 204) configured to transfer electric carriers by the photoelectric conversion portion, an electric-carrier accumulation portion 202 to which the electric carriers are transferred from the first transfer transistor (transistor with gate 204 transfers to 202), a second transfer transistor (transistor with gate 205) configured to transfer electric carriers accumulated in the electric-carrier accumulation portion (note transistor with gate 205 transfers carriers in 202), and a floating diffusion to which the electric carriers are transferred from the second transfer transistor (note floating diffusion 203 where the charges are transferred from the transistor with gate 205), the photoelectric conversion apparatus comprising: 
an active region (see the same active region as for claim 1 above) having the photoelectric conversion portion, the electric-carrier accumulation portion, and the floating diffusion; and an element isolation region having an insulator (note 210 as discussed above) defining the active region; 
wherein, the first transfer transistor is provided at a position closest to the photoelectric conversion portion in transistors arranged in an electric-carrier transfer path from the photoelectric conversion portion to the floating diffusion (note transistor with gate 204 is closest to 201 along the route for electric carriers from 201 to 203), 
wherein a first line in the active region in a direction orthogonal to the electric- carrier transfer path is defined at a position that divides gates of the first transfer transistors by two and a second line in the active region in the direction orthogonal to the electric-carrier transfer path is defined at a position that divides the gates of the first transfer transistor by two (note the same two lines as for claim 1 above), 
wherein the second line is positioned between the first line and the electric-carrier accumulation portion (see discussion of positioning of second line between first line and 202 above), and 
wherein, a width of the active region in a cross section along the second line is larger than a width of the active region in the cross section along the first line (see discussion of the width along the second line being larger than the width along the first line as discussed above).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claim(s) 6-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawahito (US 2010/0073541 published 03/25/2010) in view of Kobayashi et al. (“Kobayashi” US 2012/0300106 published in 11/29/2012).
As to claim 6, Kawahito shows a photoelectric conversion apparatus comprising: 
a photoelectric conversion portion (see portion having 11a+b therein; [0032-0033]) having a first semiconductor region of a first conductivity type (note the “first region” designated in Picture 1 below here designated in layer 11a; note for depending claim 7 below this region can be designated as the vertically upper half of the bulk of the total region 11a in side view but in the same top down region as shown in Picture 1 below); 
a first transfer transistor configured to transfer electric carriers from the photoelectric conversion portion (see first transistor made by gate 31 and surrounding parts; [0035]); 
an electric-carrier accumulation portion (see accumulation portion having 12a+b therein; [0031] and [0033]) having a second semiconductor region of the first conductivity type (see the second region designated in Picture 1 below, here designated in layer 12a), the electric-carrier accumulating portion receiving the electric carriers transferred by the first transfer transistor (note they transfer electrons over to 12a/b etc. from 11a/b etc.); 
a second transfer transistor configured to transfer electric carriers accumulated in the electric-carrier accumulation portion (see the transistor with gate 32 configured to transfer electrons out of 12a/b region over to 13; [0035]); 
a floating diffusion (see 13 here in this context appearing to be a floating diffusion; [0054]) to which the electric carriers are transferred by the second transfer transistor; 
wherein the first transfer transistor is provided at a position closest to the photoelectric conversion portion in transistors arranged in an electric-carrier transfer path from the photoelectric conversion portion to the floating diffusion (note the transistor made by gate 31 is the closest one to 11a/b along the route from 11a/b to 13), 
wherein, at a side where the photoelectric conversion portion is provided, the first semiconductor region is placed between a third semiconductor region of a second conductivity type which is different from the first conductivity type and a fourth semiconductor region of the second conductivity type in a cross section in a channel width direction of the first transfer transistor under a gate of the first transfer transistor (note that on the left side of 31 the first region designated in Picture 1 below is between the third region designated in Picture 1 below in layer 11b which is p type, and the fourth region in Picture 1 below in layer 11b which is p-type; [0033]), 
wherein, at a side where the electric-carrier accumulation portion is provided, the second semiconductor region is placed between a fifth semiconductor region of the second conductivity type and a sixth semiconductor region of the second conductivity type in the cross section in the channel width direction of the first transfer transistor under the gate of the first transfer transistor (note the second region designated in Picture 1 below is between the fifth region designated in the Picture 1 below and the sixth region in the Picture 1 below where the fifth and sixth regions are designated down in 12b), 
wherein a first total length (see the designated first total length in Picture 1 below) of a first line (note the line down where the first total length is taken; note though the Picture 1 shows this not going all the way from boundary to boundary for clarity, it is here intended to be designated such that it goes from boundary to boundary) from a first boundary where the second semiconductor region contacts the fifth semiconductor region to a second boundary where the second semiconductor region contacts the sixth semiconductor region (note that although the second region is depicted as not touching the fifth and sixth regions in Picture 1 below for clarity it is intended to be designated such that it touches the fifth and sixth regions at a boundary between them where the designated second region in 12a meets the designated fifth and sixth regions in 12b) is larger (note that the first length in Picture 1 is larger than the second length in Picture 1) than a second total length of a second line from a third boundary where the first semiconductor region contacts the third semiconductor region to a fourth boundary where the first semiconductor region contacts the fourth semiconductor region (note that although the first region is depicted as not touching the third and fourth regions in Picture 1 below for clarity it is intended to be designated such that it touches the third and fourth regions at a boundary between them where the designated first region in 11a meets the designated third and fourth regions in 11b) in the cross section in the channel width direction of the first transfer transistor (note this is all done in “a cross section” down the edge of the transistor made by 31) and 
wherein the first boundary, the second boundary, the third boundary, and the fourth boundary are located under the gate of the first transfer transistor (note all of the boundaries between the first and the third/fourth regions and then the second and the fifth/sixth regions are at a lower height than the gate 31, and here additionally are noted to underlap it slightly as discussed in previous actions in the parent cases at length), and
wherein the first line is parallel to the second line (see the two lines the total lengths are taken down below being parallel).  

    PNG
    media_image1.png
    626
    664
    media_image1.png
    Greyscale

Picture 1:  Fig. 2 of Kawahito, note that although the larger first and second regions are drawn such that they do not touch the nearby regions out of the third and fourth or the fifth and sixth regions respectively, for clarity of depicting their locations, they are intended to touch the respective nearby regions in the actual designation of parts such that there is a boundary where they meet, and note also that the lengths are designated slightly directly under the gate on either side, and the first through sixth regions slightly underlap the gate 31 as discussed in previous actions

However, Kawahito fails to show the device comprising an isolation region including an insulator defining a formable range of the first semiconductor region and the second semiconductor region.  

Kobayashi shows a device comprising an isolation region including an insulator defining a formable range of the first semiconductor region and the second semiconductor region (see isolation region 210 around 201/202 etc. being an insulator with oxide; [0030]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the isolation including insulating material that will define a range of first and second regions as taught by Kobayashi to have made insulation for the Kawahito device with the motivation of providing isolation from surrounding devices in a larger device (note in [0030] they are forming an element isolation region for each element of the pixel array to isolate it from other elements in the array).  


As to claim 7, Kawahito as modified by Kobayashi above shows a device noted above wherein the photoelectric conversion portion further has a semiconductor region of the second conductivity type in contact with an upper surface of the first semiconductor region (note here that the office will designate 11b as p type part contacting the upper half of 11a’s total bulk region on the upper surface thereof), and a semiconductor region of the first conductivity type in contact with a lower surface of the first semiconductor region (note the semiconductor region that is the lower half of the bulk of the total region 11a in the region designated as the first semiconductor region in Picture 1 above is in contact with a lower surface of the upper half of the bulk of 11a designated as the first semiconductor region in Picture 1).  

As to claim 8, Kawahito as modified by Kobayashi above shows a device noted above wherein the photoelectric conversion portion further has a semiconductor region of the second conductivity type in contact with an upper surface of the first semiconductor region (note here that the office will designate 11b as p type part contacting the upper surface of 11a), and a semiconductor region of the second conductivity type in contact with a lower surface of the first semiconductor region (note the p-bulk material 1 contacting the lowermost surface of 11a).  

As to claim 9, Kawahito as modified by Kobayashi above shows a device noted above wherein the electric-carrier accumulation portion further has a semiconductor region of the second conductivity type in contact with an upper surface of the second semiconductor region (note that there is a region 12b of p type material in contact with the upper surface of the part of 12a designated as the second semiconductor region in Picture 1 above at its upper surface), and a semiconductor region of the second conductivity type in contact with a lower surface of the second semiconductor region (note that the p type bulk material 1 contacts the lower surface of the designated second semiconductor region in 12a in Picture 1).  

As to claim 10, Kawahito as modified by Kobayashi above shows a device wherein in plan view, a semiconductor region of the second conductivity type extends from the photoelectric conversion portion to the electric-carrier accumulation portion (note a semiconductor region of p type material 1 extending from over at 11a/b to over at 12a/b; note for claim 11 below the office will designate this same region but in a narrow strip in the Fig. 2 top down view such that the stripe goes down the left-right direction in the middle of the designated first semiconductor region in Picture 1 except down in part 1 instead of 11a).  

As to claim 11, Kawahito as modified by Kobayashi above shows a device wherein the second semiconductor region in a cross section in the channel width direction of the first transfer transistor under the gate of the first transfer transistor is placed between semiconductor regions of the second conductivity type different from the third semiconductor regions (the office notes that this claim appears to have substantial drafting defects but the office best guesses the applicant means for the second semiconductor region to be placed between two regions of p-type material which are different from the third [and possibly fourth] region[s], and here the office notes that the alternate designation of parts for the second semiconductor region discussed in claim 11 here does that, where the office will designate the upper right and lower right hand corners up directly beneath 31 of what is called the “first region” in Picture 1 as these additional p-type regions in layer 11b, and the betweenness will be both in the top down view and generally speaking).  

As to claim 12, Kawahito as modified by Kobayashi above shows a device noted above wherein the first conductivity type is an n-type, and the second conductivity type is a p-type (note n type is used above for the first conductive type and p type for the second conductive type).  

As to claim 15, see the rejection for claim 6 above, but with the additional designation of it being overall an apparatus that includes a processing apparatus for processing a signal output (see all the readout parts in Fig. 1; [0028] and [0029]) from the photoelectric conversion apparatus (see the parts described above) which includes the device related above in the combination above.  


Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawahito (US 2010/0073541 published 03/25/2010) in view of Kobayashi et al. (“Kobayashi” US 2012/0300106 published in 11/29/2012) as applied to claim 6 above, and further in view of Kudoh (US 2009/0140304 published 06/04/2009).
As to claim 13, Kawahito as modified by Kobayashi above, shows the device further comprising: an active region having the photoelectric conversion portion, the electric-carrier accumulation portion, and the floating diffusion (note where all of the regions 11a/b, 12a/b and 13 are and the regions directly between them under gates allowing for charge to flow); and an element isolation region having an insulator defining the active region (note the element isolation region with insulator defining the active region as discussed in the combination above and brought in from the secondary reference).  

However, Kawahito as modified by Kobayashi above fails to show the device being one wherein, in plan view, a fourth total length from a seventh boundary where the element isolation region contacts the active region to an eighth boundary where the element isolation region contacts the active region in the electric-carrier accumulation portion under the second transfer transistor is larger than a fifth total length from a ninth boundary where the element isolation region contacts the active region to a tenth boundary where the element isolation region contacts the active region in the floating diffusion under the second transfer transistor.  Or, in other words, the active region under the gate 32 doesn’t have a trapezoid shape with the narrow end being over near the floating diffusion and the fat end being near the carrier accumulation region (as in applicant’s Fig. 6 under part 9) and having the isolation having boundaries right around it.  

Kudoh shows adjusting the shape of an active area (see the doped region 23 under the transistor gate 22 making a trapezoidal channel/active area; Fig. 4; [0057]) under a channel such that the total width of the side of the doped area near the light receiving portion (see the left hand side having smaller total width A where the charge is put in to the channel) is smaller than the total width (see the larger total width on the right hand side B where the charge is output from the channel) of the side of the doped area opposite thereto.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used a channel doping scheme as noted by Kudoh to make a channel doping scheme under gate 32 in Kawahito as modified by Kobayashi above, with the motivation of assisting charge transfer especially while the device/photoelectric region is minimized in scale (see discussion of why to use a channel with doping shaped as trapezoid with narrow part near the outlet in [0049] to help with charge transfer in the general case and discussion of why to use the specific case in [0059] discussing the minimization of scale being assisted).  

The office notes that after the active region is adjusted as noted above the trapezoid shape will be present and then boundaries as recited above will be present as the isolation is already following the active region.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891